Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 1 of 37 PageID #: 51473



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 ACCELERATION BAY LLC,                   )
                                         )
                      Plaintiff,         )
                                         )
               v.                        ) C.A. No. 16-453 (RGA)
                                         )
 ACTIVISION BLIZZARD, INC.,              ) REDACTED
                                         ) PUBLIC VERSION
                      Defendant.         )

             DEFENDANT ACTIVISION BLIZZARD, INC.’S RESPONSE TO
                  ACCELERATION BAY’S DAMAGES PROFFER

                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                         Jack B. Blumenfeld (#1014)
                                         Stephen J. Kraftschik (#5623)
                                         1201 North Market Street
                                         P.O. Box 1347
 OF COUNSEL:                             Wilmington, DE 19899
                                         (302) 658-9200
 B. Trent Webb
 Aaron E. Hankel                         jblumenfeld@mnat.com
 Jordan T. Bergsten                      skraftschik@mnat.com
 Maxwell C. McGraw
 SHOOK HARDY & BACON LLP                 Attorneys for Defendant
 2555 Grand Boulevard
 Kansas City, MO 64108
 (816) 474-6550

 Tanya Chaney
 SHOOK HARDY & BACON LLP
 600 Travis Street, Suite 3400
 Houston, TX 77002
 (713) 227-8008


 Original Filing Date: March 15, 2019
 Redacted Filing Date: March 28, 2019
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 2 of 37 PageID #: 51474



                                                TABLE OF CONTENTS

                                                                                                                                    Page

 I.     INTRODUCTION ...............................................................................................................1
 II.    STAGE OF THE PROCEEDINGS .....................................................................................1
 III.   SUMMARY OF OBJECTIONS TO ACCELERATION’S PROFFER ..............................2
 IV.    STATEMENT OF FACTS ..................................................................................................4
 V.     ARGUMENT .......................................................................................................................6
        a.   Legal Standard .........................................................................................................6
        b.   None of Mr. Parr’s Opinions Try to Apportion Beyond “Networking” and
             “Multiplayer”—Broad Concepts Undisputedly Predating the Inventions ...............6
             i.       Mr. Parr Never Tries to Apportion Beyond the Entire Value of the
                      “Multiplayer Mode” or the “Network Functionality” of the
                      Accused Games ............................................................................................8
             ii.      It is Undisputed that “Multiplayer” and “Networked” Games
                      Predate the Patents, that These Modes Do Not Always Infringe;
                      and that these Modes Include Valuable Unpatented Aspects ......................9
             iii.     None of Mr. Parr’s Opinions Value or Even Identify Any
                      Improvement Over Prior, Non-Infringing Games, Including
                      Activision’s Non-Infringing Predecessors to the Accused Games ............12
        c.   The Purported Boeing-Panthesis License is Not Comparable, and Has
             Unreliable Terms Because it Was Never Disclosed and Even Now Has
             Not Been Produced in Final Form .........................................................................15
             i.       Mr. Parr Does Not Even Assess the Substantial Technological
                      Differences Between the Purported Boeing-Panthesis License and
                      this Case .....................................................................................................16
             ii.      Mr. Parr Ignores Important Economic Differences Destroying
                      Comparability ............................................................................................18
             iii.     Acceleration’s Failure to Timely Disclose, or to Ever Produce, the
                      Purported Boeing-Panthesis License Unfairly Prejudices
                      Activision and Renders it Unreliable .........................................................20
        d.   Mr. Parr Now Directly Relies on Dr. Valerdi’s “Cost Savings” to Avoid an
             Undisclosed Alternative, With Insufficient Connection to the Facts of the
             Case ........................................................................................................................21
             i.       Mr. Parr’s Report Uses Dr. Valerdi’s Results In His Calculations
                      Even Though They Are Increasingly Unconnected From the Facts
                      of This Case ...............................................................................................22
             ii.      Dr. Valerdi Violates the Requirement of Testability Because He
                      Does Not Identify What Alternative He is Estimating or How .................24
             iii.     Dr. Valerdi Unreliably Estimates the Cost of Developing the
                      Underlying WoW Game, Which Is Already in the Record .......................25
             iv.      Acceleration’s Use of Dr. Valerdi’s Calculations to Determine Pre-
                      Suit “Cost Savings” Should Be Excluded Because Acceleration
                      Represented that it Would Not Seek Pre-Suit Damages ............................26




                                                                   i
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 3 of 37 PageID #: 51475



       e.  Acceleration Seeks Damages for CoD and Destiny Only for Game Sales,
           Which Cannot Infringe the Method Claims Asserted Against Those
           Games ....................................................................................................................27
       f.  Mr. Parr’s Opinions, All of Which are in the
                   Should Be Excluded Because they Fail to Explain Away Boeing’s
           Attempts to Sell the Asserted Patents for                                     ............................................28
 VI.   CONCLUSION ..................................................................................................................30




                                                                ii
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 4 of 37 PageID #: 51476



                                                TABLE OF AUTHORITIES

                                                                                                                                Page(s)

 Cases

 Bayer HealthCare LLC v. Baxalta Inc.,
    No. 16-1122-RGA, 2019 WL 330149 (D. Del. Jan. 25, 2019) ................................................18

 Commonwealth Sci. & Indus. Research Org. v. Cisco Sys., Inc.,
   809 F.3d 1295 (Fed. Cir. 2015)............................................................................................7, 22

 Cryovac Inc. v. Pechiney Plastic Packaging, Inc.,
    430 F. Supp. 2d 346 (D. Del. 2006) ...........................................................................................6

 Daubert v. Merrell Dow Pharm., Inc.,
    509 U.S. 579 (1993) .........................................................................................................6, 7, 24

 Fractus, S.A. v. Samsung,
    No. 6:09-CV-203, 2011 WL 7563820 (E.D. Tex. Apr. 29, 2011) .........................................7, 8

 Garretson v. Clark,
    111 U.S. 120 (1884) ...................................................................................................................7

 Innis Arden Golf Club v. Pitney Bowes, Inc.,
     629 F. Supp. 2d 175 (D. Conn. 2009) ......................................................................................24

 Intellectual Ventures I LLC v. Xilinx, Inc.,
     No. 10-1065-LPS, 2014 WL 1814384 (D. Del. Apr. 14, 2014) ....................................4, 29, 30

 Limelight Networks, Inc. v. XO Commc'ns, LLC,
    No. 3:15-CV-720-JAG, 2018 WL 1460703 (E.D. Va. Mar. 23, 2018) .....................................7

 Lucent Technologies, Inc. v. Gateway, Inc.,
    580 F.3d 1301 (Fed. Cir. 2009)....................................................................................14, 18, 30

 M2M Solutions LLC v. Enfora, Inc.,
   167 F. Supp. 3d 665 (D. Del. 2016) ...................................................................................16, 18

 McMenamin v. M & P Trucking Co.,
   No. CIV. A. 93-6888, 1994 WL 724980 (E.D. Pa. Dec. 29, 1994) .........................................21

 Moba, B.V. v. Diamond Auto., Inc.,
   325 F.3d 1306 (Fed. Cir. 2003)............................................................................................3, 28

 NetAirus Techs., LLC v. Apple, Inc.,
    No. LACV1003257JAKEX, 2013 WL 11237200 (C.D. Cal. Oct. 23, 2013) .....................7, 11




                                                                     iii
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 5 of 37 PageID #: 51477



 Oddi v. Ford Motor Co.,
    234 F.3d 136 (3d Cir. 2000).................................................................................................3, 22

 Power Integrations, Inc. v. Fairchild Semiconductor Int'l, Inc.,
    711 F.3d 1348 (Fed. Cir. 2013)................................................................................................21

 Ricoh Co., Ltd. v. Quanta Comput. Inc.,
    550 F.3d 1325 (Fed. Cir. 2008)................................................................................................28

 Ryan Operations G.P. v. Santiam-Midwest Lumber Co.,
    81 F.3d 355 (3d Cir. 1996).......................................................................................................26

 Sprint Commc'ns Co. L.P. v. Comcast IP Holdings,
    LLC, No. 12-1013-RGA, 2015 WL 410342 (D. Del. Jan. 29, 2015) ................................10, 15

 Transocean Offshore Deepwater Drilling, Inc. v. GlobalSantaFe Corp.,
    No. 03-2910, 2006 WL 3227315 (S.D. Tex. Nov. 6, 2006) ....................................................27

 Uniloc USA, Inc. v. Microsoft Corp.,
    632 F.3d 1292 (Fed. Cir. 2011)................................................................................................15

 Virnetx, Inc. v. Cisco Sys., Inc.,
    767 F.3d 1308 (Fed. Cir. 2014)..................................................................................2, 7, 11, 12

 Whitserve, LLC v. Computer Packages, Inc.,
    694 F.3d 10 (Fed. Cir. 2012)..................................................................................11, 28, 29, 30

 Wordtech Sys., Inc. v. Integrated Network Sols., Inc.,
   609 F.3d 1308 (Fed. Cir. 2010)......................................................................................3, 15, 18

 Statutes

 35 U.S.C. § 271(a) .....................................................................................................................3, 28

 35 U.S.C. § 287 ..............................................................................................................................27




                                                                       iv
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 6 of 37 PageID #: 51478



    I.       INTRODUCTION

          In Plaintiff Acceleration Bay’s fourth bite at a submissible damages case, Acceleration

 strays further than ever from important Federal Circuit safeguards, resulting in its largest

 damages theory yet. Having exhausted all facts and theories that it disclosed during discovery,

 Acceleration now introduces entirely new facts and theories to further inflate its damages

 numbers.

          Acceleration now sets forth seven different damages calculations. Acceleration fails to

 properly apportion any of these calculations, attributing all purported value of online gameplay

 in the accused products to the claimed invention. Further, each damages calculation is based on

 one of two inadmissible inputs. Four of the seven damages calculations are predicated on a

 newly conjured 12% royalty rate that fails multiple Federal Circuit standards on admissibility,

 again leaving Acceleration with no admissible damages case.             The remaining damages

 calculations are based on Acceleration now attempting to convert Dr. Valerdi’s purported “cost

 savings” estimates into an independent damages theory, despite Acceleration’s previous damages

 expert disavowing such an approach.

          Acceleration has been given plenty of chances to present a submissible damages case,

 and every time has moved further in the wrong direction. It would be severely prejudicial to

 require Activision to continue to litigate this or any other of Acceleration’s rogue damages

 theories. Activision respectfully requests that the Court exclude all seven of Acceleration’s

 damages calculations and strike Acceleration’s damages proffer in its entirety.

    II.      STAGE OF THE PROCEEDINGS

          Acceleration accuses Activision of infringing four patents through three video games:

 World of Warcraft (“WoW”), Call of Duty (“CoD”), and Destiny. The Court has continued trial

 in this case indefinitely pending resolution of this, Activision’s challenge to Acceleration’s


                                                 1
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 7 of 37 PageID #: 51479



 “proffer of the case it intends to submit to the jury on damages” (D.I. 619 at 2; see also D.I. 630).

 The Court has already excluded two rounds of damages theories offered by Acceleration (D.I.

 578 at 27-28, D.I. 600 at 7), and this proffer is Acceleration’s “final opportunity to present [the

 Court] with an admissible damages case” (D.I. 619 at 2).

    III.        SUMMARY OF OBJECTIONS TO ACCELERATION’S PROFFER

           1.     Acceleration does not apportion any of its seven proposed royalties beyond the

 entire value of “multiplayer” and “networked” games in general. But it is undisputed that the

 patents-in-suit relate to only specific networking functionality for only certain multiplayer modes

 in the accused games. And online games have existed since the 1970s and predate the patents,

 including Activision’s own multiplayer games.         Acceleration does the opposite of what is

 required by the Federal Circuit on apportionment: it does not even identify, let alone value, the

 functionality that the patents allegedly add to the accused games over the prior, unaccused

 networked multiplayer games.       Instead, Acceleration seeks to capture the entire value of

 networked, multiplayer games, including the valuable unpatented features. This failure to

 apportion requires exclusion. Virnetx, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1328 (Fed. Cir.

 2014).

           2.     The      royalty Acceleration now advances is based solely on a supposed 2002

 agreement between Boeing and Panthesis that to this day has not been produced in its final

 executed form, but is unreliably pieced together from old emails, draft agreements, and one

 inventor’s recollection of events from seventeen years ago. Acceleration seeks to apply this

 supposed royalty rate to a hypothetical negotiation Acceleration contends occurred a decade

 later, while ignoring all events relating to the licensing and sale of the patents and Panthesis

 products during that time.        Worse, Acceleration does not even discuss the technical

 comparability of that purported agreement, which would have been executed (if at all) before the


                                                  2
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 8 of 37 PageID #: 51480



 patents issued and before the patent applications added the “m-regular” component that

 Acceleration acknowledges as central to the issued patents. Acceleration also ignores important

 economic differences, including that under any such agreement Boeing would only receive

 of a one-time,            fee per game title—not       of game revenue, or number of users, or

 alleged cost savings, as Acceleration now calculates. This failure to account for technical and

 economic differences is fatal. Wordtech Sys., Inc. v. Integrated Network Sols., Inc., 609 F.3d

 1308, 1320 (Fed. Cir. 2010).

          3.      For its other damages calculations, Acceleration now changes course to rely on

 Dr. Valerdi’s purported “cost savings” estimate, further underscoring the defects in that opinion.

 Most notably, Dr. Valerdi does not provide a “cost savings” estimate at all. Rather, Dr. Valerdi

 inexplicably assumes that every line of code in the accused products would need to be re-written

 to avoid infringement, even code having nothing to do with the accused functionality. In doing

 so, Dr. Valerdi yields a “cost estimate” that is many multiples higher than the cost of actually

 developing the accused games from scratch as calculated by Acceleration’s previous damages

 expert. Acceleration now plugs Dr. Valerdi’s numbers directly into its damages calculations

 without any reduction or accounting for the reduced number of patents and narrowed

 functionality now remaining in the case. Oddi v. Ford Motor Co., 234 F.3d 136, 146 (3d Cir.

 2000).

          4.      Acceleration also only seeks damages on CoD and Destiny for sales of these

 video games, but only asserts method claims against those games, and the “sale or manufacture

 of equipment to perform a claimed method is not direct infringement within the meaning of 35

 U.S.C. § 271(a).” Moba, B.V. v. Diamond Auto., Inc., 325 F.3d 1306, 1313 (Fed. Cir. 2003).




                                                 3
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 9 of 37 PageID #: 51481



          5.     Finally, Acceleration ignores that in the years leading up to the 2012 hypothetical

 negotiation, (1) Panthesis failed to make a single sale of its software, (2) Boeing unsuccessfully

 failed for years to sell this patent for its “expectation” of             , and (3) in 2010, Boeing

 made a (rejected) offer to sell off all of the asserted patents for             . Acceleration cannot,

 while ignoring such facts, provide a reliable basis for a jury to consider its seven royalty models

 ranging from        to               . See Intellectual Ventures I LLC v. Xilinx, Inc., No. 10-1065-

 LPS, 2014 WL 1814384, at *4 (D. Del. Apr. 14, 2014).

    IV.        STATEMENT OF FACTS

          On April 13, 2018, this Court allowed Acceleration to supplement its first set of

 damages theories, presented through Dr. Christine Meyer, Acceleration’s damages expert at the

 time, to analyze a different hypothetical negotiation date between the parties. (D.I. 521). The

 Court noted that “the law is clear” that Dr. Meyer opined on the wrong date, and gave

 Acceleration a chance to substitute with “a lawful analysis.” (Id.).

          On August 29, 2018, this Court excluded Acceleration’s second set of damages theories

 presented through Dr. Meyer, because they all relied on a jury verdict in a case that did not

 involve any of the same parties or patents in this case. (D.I. 578 at 27-28).

          On September 21, 2018, less than six weeks before the then-scheduled trial in this case,

 Acceleration disclosed for the first time a third set of damages theories consisting of “three

 royalty bases and a royalty rate of 15.5%” from an un-authenticated online advertisement, which

 it proposed to support through four different avenues of evidence (D.I. 600 at 1-2). On October

 17, 2018, this Court struck all four avenues of evidence, and held that “the 15.5% royalty rate

 and bases associated with it are effectively precluded as well.” (Id. p. 7).

          At the pre-trial conference on October 19, 2018, less than two weeks before the then-

 scheduled trial, Acceleration disclosed for the first time a new, fourth set of damages theories it


                                                   4
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 10 of 37 PageID #: 51482



 intended to present at trial. (See D.I. 619 at 1). Activision moved to strike, arguing “that Plaintiff

 did not properly disclose its theories and that the theories failed to meets the standards set by the

 Federal Circuit.” (D.I. 619 at 1-2 (citing D.I. 601, 603).

        Because there was not sufficient time before the scheduled trial to resolve on the merits

 Activision’s challenge to this third set of damages theories, this Court continued trial indefinitely

 to allow Acceleration to make a “proffer of the case it intends to submit to the jury on damages,”

 explaining that “Plaintiff may supplement its expert reports if it wishes to do so.” (D.I. 619 at 2).

        Acceleration filed its proffer on February 15, 2019 (D.I. 641). Acceleration claims that

 the damages report of Mr. Parr, its new expert on damages, “is incorporated into this proffer in

 its entirety,” and, after some preliminary remarks and citations to case law, Acceleration’s

 proffer merely presents “a summary of [Mr. Parr’s] reasonable royalty opinions.” (D.I. 641 at 3-

 4). This summary is followed by a list of “Additional Supporting Opinions and Testimony,”

 without any analysis or explanation of how any of the listed items might be used to support a

 royalty other than the ones presented by Mr. Parr. (D.I. 641 at 22-27).

        Mr. Parr opines on seven royalties, across three “Approaches” (“Cost-Savings,”

 “Revenue-Based,” and “User-Based”) all between around                           to               , as

 summarized in the below table:1




        1
           The                in Royalty No. 2 is not calculated or explained anywhere in Dr. Parr’s
 report or errata, but it appears to use Dr. Valerdi’s            calculation as an input.


                                                   5
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 11 of 37 PageID #: 51483



                                                                                    Inputs:
                                                               Amount
  No.              Title                 Equation                                  Purported
                                                              (millions)   Valerdi           Survey
                                                                                    License
               Cost Savings:
   1                                                                         Y         Y         N
             Licensing History
            Cost Savings: Rate
   2                                                                         Y         Y         N
                  of Return
               Cost Savings:
   3         Replacement Cost                                                Y         N         N
                  of Capital
            [Alt.] Cost‐Savings:
   4         Replacement Cost                                                Y         N         N
                 of Capital
               Cost Savings:
   5                                                                         Y         N         N
            Maintenance Costs
   6          Revenue‐Based                                                  N         Y         Y
   7            User‐Based                                                   N         Y         Y

             Activision timely files this response (D.I. 630 at 2-3), which respectfully asks the Court

 to exclude all seven opinions and to strike Acceleration’s damages proffer.

       V.        ARGUMENT

                 a. Legal Standard

             “[T]he Rules of Evidence—especially Rule 702— . . . assign to the trial judge the task of

 ensuring that an expert’s testimony both rests on a reliable foundation and is relevant to the task

 at hand.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993). “The party offering

 the expert testimony bears the burden of proving admissibility.” Id.. at 592. “The expert must

 explain how and why he or she has reached the conclusion being proffered and must have as a

 basis more than a subjective belief or speculation.” Cryovac Inc. v. Pechiney Plastic Packaging,

 Inc., 430 F. Supp. 2d 346, 362 (D. Del. 2006).

                 b. None of Mr. Parr’s Opinions Try to Apportion Beyond “Networking” and
                    “Multiplayer”—Broad Concepts Undisputedly Predating the Inventions

             Acceleration’s proffer falls far short of the requirement to tie its damages to the asserted

 patents; in fact, any patentee could submit this very same proffer so long as it alleged that its


                                                      6
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 12 of 37 PageID #: 51484



 patent was infringed by Activision’s “multiplayer” games, or games with a “networking aspect.”

 Because it is undisputed that such games have existed since the 1970s, can be played without

 infringing, and owe their success to scores of features not patented by Acceleration, this proffer

 falls far short of what is required to tie damages evidence to the asserted patents.

        For over one hundred years, the law has been that a patentee “must” provide evidence

 apportioning between “the patented feature and unpatented features.” Garretson v. Clark, 111

 U.S. 120, 121 (1884).      Apportionment is an “‘essential requirement’ for reliability under

 Daubert.” Commonwealth Sci. & Indus. Research Org. v. Cisco Sys., Inc., 809 F.3d 1295, 1301

 (Fed. Cir. 2015); see also Virnetx, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1328 (Fed. Cir. 2014)

 (“[T]he district court should have exercised its gatekeeping authority to ensure that only theories

 comporting with settled principles of apportionment were allowed to reach the jury.”).

        Courts thus routinely exclude damages opinions that only apportion down to a broader

 technology that the patentee admittedly did not invent, or that admittedly can be used in ways

 that do not infringe. E.g. Fractus, S.A. v. Samsung, No. 6:09-CV-203, 2011 WL 7563820, at *1

 (E.D. Tex. Apr. 29, 2011) (excluding expert testimony on surveys because the “surveys attempt

 to quantify the estimated value of consumer preference for internal antennas in cell phones”

 where the “Plaintiff concedes that it did not invent, and the patents-in-suit do not cover, all

 internal cell phone antenna designs”).2 This Court should follow that lead here to exclude all of

 Mr. Parr’s opinions and strike Acceleration’s proffer.




        2
          See also NetAirus Techs., LLC v. Apple, Inc., No. LACV1003257JAKEX, 2013 WL
 11237200, at *5 (C.D. Cal. Oct. 23, 2013) (excluding damages opinion where the patentee “did
 not invent FaceTime or video calling,” and the patentee’s damages expert “ma[de] no attempt to
 value the contribution of Claim 7 to FaceTime, a feature that requires a substantial amount of
 engineering not provided by the '380 Patent”); Limelight Networks, Inc. v. XO Commc'ns, LLC,
 No. 3:15-CV-720-JAG, 2018 WL 1460703, at *3 (E.D. Va. Mar. 23, 2018) (granting motion to


                                                   7
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 13 of 37 PageID #: 51485



                    i. Mr. Parr Never Tries to Apportion Beyond the Entire Value of the
                       “Multiplayer Mode” or the “Network Functionality” of the Accused
                       Games

        Mr. Parr does not even try to apportion any of his calculations beyond the “multiplayer

 mode” or the “network functionality” of the accused games, even though the inventors only

 claimed to make a modest improvement to these long-existing aspects of video games.

        For two of Mr. Parr’s approaches (“Revenue-Based” and “User-Based”), Mr. Parr

 recognizes the need to apportion beyond the accused games themselves, but to do so relies solely

 on survey questions asking about “the multiplayer version of the game” generally. For these two

 approaches, Mr. Parr admits that he is valuing the entire “highly responsive multiplayer version

 of the game, which I understand from conversation with Dr. Medvidovic is tied to the patented

 technology.” (Ex. 1, Parr Report, ¶18(b); see also id., ¶¶ 208, 210-211, 226). To do so, Mr. Parr

 took the results from a survey as showing that        of gamers picked “Multiplayer” over two

 other forced choices as the “Main reason…for buying COD Title.” (Ex. 1, Parr Report, ¶ 208;

 Ex. 5, Kostich Depo. Ex. 5, pp. 2, 13). For his “Revenue-Based” and “User-Based” approaches,

 Mr. Parr made no attempt to apportion other than to apply that        number to his calculations

 for every accused game. See Fractus, S.A. v. Samsung, No. 6:09-CV-203, 2011 WL 7563820, at

 *1 (E.D. Tex. Apr. 29, 2011) (excluding expert testimony on surveys for failure to apportion to

 the invented technology).




 strike damages proffer: “Limelight's proffer still fails to explain how the 8% rate and the newly
 proposed base actually show the incremental value that the '002 Patent adds to Akamai's product
 offerings… Reducing the royalty base to 45% of Akamai's revenues based on the fact that 45%
 of network traffic uses the patented feature ignores the fact that the system depends on many
 other patents.”); Ex. 28, Apple Inc. v. Wi-LAN, Inc., 14cv2235, p. 9 (S.D. Cal. Jan. 3, 2019)
 (excluding damages opinion relying on a “test of voice call quality using VOLTE compared to
 voice call quality using Skype” where the inventors “did not invent VOLTE”).


                                                8
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 14 of 37 PageID #: 51486



        For the royalties calculated in Mr. Parr’s third, “Cost Savings,” approach, Mr. Parr does

 not discuss apportionment at all. The only number in these calculations that even purports to tie

 this approach to the asserted patents are Dr. Valerdi’s calculations. In short, Dr. Valerdi’s

 opinion merely plugs a number for the total lines of code for WoW (regardless of whether it

 relates to the accused functionality) into a model to produce an estimated cost to “re-architect”

 each line of code. Dr. Valerdi’s report provides no discussion tying his opinions to the patented

 invention, except to say that “based on my conversation with Dr. Medvidovic, I included as a

 percentage the estimated amount of code related to the networking functionality that is built into

 the application.” (Ex. 6, Valerdi Report, p. 12). At his deposition, Dr. Valerdi clarified that he

 used every line of code produced in this case because “a hundred percent of the code that we

 talked about was related to network functionality or impacted by network functionality.” (Ex. 7,

 Valerdi Depo. Tr. at 109:3-12). Other than using Dr. Valerdi’s untethered conclusions in his

 calculations, Mr. Parr made no further adjustments to tie his “Cost Savings” approach to the

 patented invention.

                   ii. It is Undisputed that “Multiplayer” and “Networked” Games Predate the
                       Patents, that These Modes Do Not Always Infringe; and that these Modes
                       Include Valuable Unpatented Aspects

        Apportioning down only to the value of “multiplayer modes” or “networking

 functionality” is not enough for several reasons. First, it is undisputed that the inventors of the

 asserted patents did not invent “multiplayer modes” or “networking functionality” for games.

 For instance, Acceleration’s prior damages expert Dr. Meyer acknowledged that “for personal

 computer, games with multiplayer capabilities were first released over 20 years ago,” and cited

 to a magazine article discussing several games released in the 1970s that were both “multiplayer”

 and “networked.” (Ex. 9, Meyer Opening Report, ¶ 28, citing Ex. 10, “Infographic: A Massive




                                                 9
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 15 of 37 PageID #: 51487



 History of Multiplayer Online Gaming”). At his deposition, Mr. Parr agreed with that statement.

 (Ex. 3, Parr Depo. Tr. p. 63:25-64:14; see also Ex. 1, Parr Report Ex. 2 p. 142).

        Likewise, inventor Fred Holt acknowledged at his deposition that online, multiplayer

 games existed at the time the inventors were developing the patented inventions. (Ex. 11,

 05/31/17 Holt Depo. Tr. at 57:09-60:11). These inventors merely sought to reduce the number of

 “server crash[es]” and the “business cost problem of supporting server farms” that were

 “happening to people in the gaming industry” before their invention (Id.). Thus, this case is like

 Sprint Commc'ns Co. L.P. v. Comcast IP Holdings, LLC, where this Court excluded

 “apportionment methodology” that “measures the portion of the IMS network that is made up of

 the entire billing functionality,” where the asserted “patent does not purport to cover billing

 functionality generally” but only “claim[ed] to increase ‘flexibility.’” No. 12-1013-RGA, 2015

 WL 410342, at *2 (D. Del. Jan. 29, 2015); see also supra, n. 2.

        Second, Mr. Parr freely admits that the “multiplayer” and “networked” versions of the

 accused games can be played without infringing under Acceleration’s theories. But he does

 nothing to estimate the frequency or popularity of the allegedly infringing uses. Specifically,

 Mr. Parr acknowledges that infringement of the ‘069 Patent requires “at least four participants,”

 and the remaining patents require “at least five participants.” (Ex. 1, Parr Report n. 63).   Mr.

 Parr also acknowledges that, for WoW, Acceleration’s infringement theories do not even turn on

 the number of players, but depend on a “large number of servers” being involved in the

 broadcast and re-broadcast of a particular message. (Ex. 1, Parr Report ¶ 39).3 Mr. Parr does




        3
          Mr. Parr provides no evidence or discussion to show how the fact that WoW “is always
 a multiplayer game” (Ex. 1, Parr ¶ 211), or any other fact he discusses, has anything to do with
 how often the WoW servers send messages in a way that allegedly infringes the ‘344 and ‘966
 patents. And despite acknowledging that certain messages are not broadcasted at all, he does


                                                 10
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 16 of 37 PageID #: 51488



 nothing to estimate the frequency with which the “multiplayer” or “networked” versions of the

 game involve enough players or servers for infringement to even be possible. And he does not

 identify any value from these instances over the other, admittedly non-infringing, instances that

 he sweeps up in his calculations. As such, this case is also like NetAirus Techs., LLC v. Apple,

 Inc., No. LACV1003257JAKEX, 2013 WL 11237200, at *5 (C.D. Cal. Oct. 23, 2013), which

 excluded damages opinions in part because they “simply assume[d] that claim 7 is always

 infringed when FaceTime is used,” even though there was an additional “limitation of the claim

 that must be met for infringement to occur.”

        Third, Mr. Parr specifically acknowledges valuable unpatented aspects of the accused

 games but does nothing to account for them in his calculations. Specifically, Mr. Parr explains

 that Activision “considers the story and the characters to be features that ‘increase demand,” and

 states that “some of the ‘main competitive factors for World of Warcraft include game quality,

 compatibility of products with popular platforms, ease of use, and quality of customer service.”

 (Ex. 1, Parr Report ¶ 145) (internal quotes omitted). Mr. Parr merely claims that he “take[s] this

 Georgia-Pacific factor into account in my analysis,” id., but the Federal Circuit has rejected this

 type of statement that does “not explain how much each factor affected the rate,” Whitserve, LLC

 v. Computer Packages, Inc., 694 F.3d 10, 31 (Fed. Cir. 2012), and has reversed a jury verdict

 where, as here, the damages expert’s own statement “confirms that [the expert] did not even

 attempt to subtract any other unpatented elements from the base, which therefore included

 various features indisputably not claimed by [the patentee].” Virnetx, Inc. v. Cisco Sys., Inc., 767

 F.3d 1308, 1328 (Fed. Cir. 2014).




 nothing to estimate the frequency of messages that are broadcast and re-broadcast as required by
 the patents.


                                                 11
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 17 of 37 PageID #: 51489



                   iii. None of Mr. Parr’s Opinions Value or Even Identify Any Improvement
                        Over Prior, Non-Infringing Games, Including Activision’s Non-Infringing
                        Predecessors to the Accused Games

        Even apart from the unpatented features Mr. Parr expressly recognizes as valuable,

 Acceleration’s proffer fails to apportion out or even discuss other valuable features that are

 readily apparent from that proffer. This further “confirms that [the expert] did not even attempt

 to subtract any other unpatented elements from the base” Virnetx, Inc. v. Cisco Sys., Inc., 767

 F.3d 1308, 1328 (Fed. Cir. 2014) (vacating verdict and concluding the damages expert “should

 have been excluded”).

        Most notably, Acceleration’s proffer does nothing to apportion out the value of the

 unpatented features that made prior, admittedly non-infringing “multiplayer” and “networked”

 versions of World of Warcraft and Call of Duty successful. And Acceleration does not deny that

 these features appear in Destiny, or argue that they would have been unavailable for use in

 Destiny. At the pre-trial conference in October 2018, Acceleration counsel disclosed for the first

 time that infringement allegedly began with the “cross-realm zone technology that was added in

 a particular patch to World of Warcraft. I believe it was in 2013…” ((D.I. 606, at 45:10-18). Mr.

 Parr’s report clarified that “infringement began for the accused games” in September 2012 for

 World of Warcraft (with the Mists of Pandaria expansion), and in November 2014 for Call of

 Duty (with the release of Call of Duty: Advanced Warfare). (Ex. 1, Parr Report ¶ 18(a)).4 Here,

 Activision timely disclosed as a non-infringing alternative the “Activision games available

 before the date on which Plaintiff contends infringement began.” (Ex. 12, 07-07-2017 Activision

 Interrogatory Response, p. 10).   But neither Mr. Parr’s report nor Acceleration’s proffer argue



        4
           See also id. ¶ 48 (“Because Activision’s infringement from sales of the accused
 products began with its sales of World of Warcraft: Mists of Pandaria, the hypothetical
 negotiation would take place on or around September 2012.”).


                                                12
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 18 of 37 PageID #: 51490



 that the pre-2012 versions of World of Warcraft or the pre-2014 versions of Call of Duty would

 be (1) infringing; (2) unavailable; (3) unacceptable; or (4) cost Activision any money at all. Yet

 Mr. Parr’s theories are designed to capture every feature in those non-infringing, networked,

 multiplayer games.

        Indeed, Mr. Parr recognizes that success of prior, un-accused multiplayer games, but does

 not discuss any improvement offered by the accused games that could possibly be tied to the

 patents. For instance, Mr. Parr admits that “World of Warcraft’s first game release in 2004 is

 ranked by IGN as one of the top 100 games of all time,” and that “[a]ll of the video games in the

 World of Warcraft franchise are entirely multiplayer.” (Ex. 1, Parr Report, ¶¶ 132, 39) (internal

 quotes omitted). And even though Acceleration counsel has represented that the “cross-realm

 zone technology” first released in the 2012 Mists of Pandaria expansion is “one of the primary

 features that we’re accusing,” neither Mr. Parr’s report nor Acceleration’s proffer even mentions

 cross-realm zone technology. (D.I. 606, p. 45:10-18).5 Likewise, Mr. Parr refers to Call of Duty

 as a “blockbuster franchise[],” but admits that “all of its releases for Xbox 360, Xbox One, or

 PC since 2007 have multiplayer capabilities.” (Ex. 1, Parr Report ¶¶ 21, 138) (emph. added).

 Mr. Parr does not identify any improvement in the accused 2014 version of Call of Duty over the

 multiplayer modes of prior, non-infringing versions of Call of Duty between 2007 and 2014.6

 And although Acceleration accuses the first version of Destiny released in 2013, Mr. Parr’s




        5
           Tellingly, when Mr. Parr discusses what the accused Mists of Pandaria “fourth
 expansion” actually added to that already-successful WoW franchise in 2012, he only discusses
 undisputedly non-infringing features, explaining that it “builds on the existing world to include
 new characters, new territory, and new story options.” (Ex. 1, Parr Report, ¶¶ 31(a)).
         6
           Neither Acceleration nor its experts have ever disputed Ms. Lawton’s claim that the
 2007 version of CoD was “the first game with peer to peer routing of voice communications,” or
 point to any changes to CoD’s voice communications between the 2007 and 2014 versions. (See
 ex. 13, 11-13-2017 Lawton Report ¶ 765).


                                                13
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 19 of 37 PageID #: 51491



 report does not value, or even identify, any particular feature of Destiny as being an

 improvement over Activision’s prior, non-infringing multiplayer games. Indeed, Mr. Parr’s

 report appropriately assumes that a non-infringing alternative developed for WoW could be used

 for Destiny for no extra cost. (Ex. 1, Parr Report, ¶ 57). But he fails to explain why in creating

 Destiny, Activision could not have just drawn on some combination of the non-infringing

 networks of pre-2012 WoW and pre-2014 CoD to avoid infringement for free.

        Mr. Parr’s failure to consider, let alone address, these admittedly non-infringing

 alternatives at the hypothetical negotiation is inexcusable. For nearly a decade, WoW enjoyed

 great commercial success without the accused “cross realm zone” feature that was added in

 September 2012. Such pre-existing alternatives would not only have been considered at the

 hypothetical negotiation, they would have shaped the discussion. There is no credible excuse for

 Mr. Parr’s failure to consider these alternatives before opining that Activision would have paid

 more than a                       dollars so it could add a free feature to an already successful

 product. See Lucent Tech., Inc. v. Gateway, Inc., 580 F.3d 1301, 1332-33 (Fed. Cir. 2009)

 (vacating damages award based on a lump-sum reasonable royalty award of almost $360 million

 where the infringing feature “a date-picker feature” was only a minor component of Microsoft’s

 established Outlook software product); see also Rembrandt Social Media, LP v. Facebook, Inc.,

 No. 13-158, 2013 WL 6327852, *5-*6 (E.D. Va. 2013) (excluding patentee’s damages expert

 where, as here, the royalty base was ground in revenues associated with unaccused features

 existed before the addition of the accused feature: “[Defendant] could have continued to use

 those four [unaccused] features without infringing. Thus, the claim that ... the entire revenue

 stream attributable to [non-accused features] runs contrary to what common sense indicates a

 reasonable licensor would pay for the patents at issue.”). Mr. Parr’s opinions are the result of




                                                14
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 20 of 37 PageID #: 51492



 unsound science and do not reflect the incremental value of the patented invention, as required.

 The opinions are thus unhelpful and should be excluded.

        As such, Acceleration’s proffer is the very antithesis of that required by the Federal

 Circuit. Mr. Parr does not value or even mention the functionality that is actually accused. See

 Sprint Commc'ns Co. L.P. v. Comcast IP Holdings, LLC, No. 12-1013-RGA, 2015 WL 410342,

 at *2 (D. Del. Jan. 29, 2015) (excluding expert opinion on damages that “does not mention the

 improvements added to Comcast’s IMS network by the ‘853 patent”). Instead, he values all of

 the unpatented features—like the strength of Activision’s brand and the look and feel of its

 games—that caused Activision’s networked, multiplayer franchises to be successful before

 Acceleration claims “infringement began” in 2012. (Ex. 1, Parr Report, ¶ 18(a)). Acceleration’s

 brazen attempts to capture the entire value of “multiplayer” and “networked” games is not at all

 helpful to the jury, but would only confuse it by fundamentally subverting the question it is

 supposed to be answering. Because this failure to apportion infects each of Mr. Parr’s opinions,

 this Court should exclude Mr. Parr’s opinions and strike Acceleration’s proffer.

            c. The Purported Boeing-Panthesis License is Not Comparable, and Has
               Unreliable Terms Because it Was Never Disclosed and Even Now Has Not
               Been Produced in Final Form

        Several of Mr. Parr’s calculations apply the exact       royalty rate from an un-produced,

 purported patent license between Boeing and Panthesis in July 2002, which he selectively pieces

 together from testimony and documents that are seventeen years old. But he falls far short of the

 controlling requirements to apply that rate here. “[T]here must be a basis in fact to associate the

 royalty rates used in prior licenses to the particular hypothetical negotiation at issue.” Uniloc

 USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1317 (Fed. Cir. 2011). This requires “account[ing]

 for the technological and economic differences between” the prior licenses and the present case.

 Wordtech Sys., Inc. v. Integrated Network Sols., Inc., 609 F.3d 1308, 1320 (Fed. Cir. 2010)


                                                 15
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 21 of 37 PageID #: 51493



 (internal quotes omitted). “The testimony of a damages expert in a patent suit who relies on non-

 comparable licenses in reaching his royalty rate should be excluded.” M2M Solutions LLC v.

 Enfora, Inc., 167 F. Supp. 3d 665, 675-76 (D. Del. 2016).

        This Court should exclude Mr. Parr’s calculation based on the purported Boeing-

 Panthesis license because: (1) Mr. Parr does not address technical comparability even though

 important technological differences exist; (2) Mr. Parr ignores important economic differences;

 and (3) Activision is prejudiced by Acceleration’s failure to disclose or even produce this

 purported license, which is unreliably pieced together by unexecuted draft documents and stale

 recollections.

                    i. Mr. Parr Does Not Even Assess the Substantial Technological Differences
                       Between the Purported Boeing-Panthesis License and this Case

        Neither Mr. Parr’s report nor Acceleration’s proffer ever discusses technical

 comparability between what was purportedly licensed to Panthesis and what would be licensed

 to Activision in this case. This flaw is fatal, including because the asserted patents had not even

 issued in July 2002, and the applications were substantially amended after that date. This Court

 has excluded a damages expert for less, explaining that “loose, vague allegations of

 technological comparability, without any explanation, are insufficient, and do not even provide a

 basis to meaningfully assess technological comparability.” M2M Solutions LLC v. Enfora, Inc.,

 167 F. Supp. 3d 665, 667-668 (D. Del. 2016). The Court should do the same here, where Mr.

 Parr does not even bother to allege technical comparability, let alone explain it.

        Most notably, even assuming Boeing and Panthesis executed a license in July 2002, none

 of the asserted patents had issued at that time. And Mr. Parr fails to even try to explain away

 important amendments to the scope of these patent applications after July 2002. For instance,

 Mr. Parr’s report recognizes m-regularity as being central to the value of the asserted patents,



                                                  16
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 22 of 37 PageID #: 51494



 and describes one of his three methods as calculating the “costs of building a new non-infringing

 network instead of the m-regular infringing network it currently uses.” (Ex. 1, Parr Report, ¶

 18(c)). But Mr. Parr and Acceleration fail to address that m-regularity was added to the asserted

 claims in this case after July 2002.7 Without any explanation of that central technological

 difference with this case, Mr. Parr’s opinions cannot form the reliable basis for a damages

 verdict.

        Mr. Parr also fails to account for any technological differences from the “software that

 came to Panthesis as a result of the deal” (Ex. 1, Parr Report ¶ 65). Mr. Parr merely relies on a

 new conversation with inventor Fred Holt to summarily conclude that this software had “very

 little value” because it was “in the early stages, would need to be adapted for any particular

 application,” and because “Mr. Bourassa quickly rewrote almost all the code.” (Id.). But Mr.

 Parr provides no discussion of: (1) the technical relationship between this software and the

 patents-in-suit; (2) whether Boeing valued this software even if Panthesis only ended up using

 some of it; and (3) the value and importance of the portion of this software that Panthesis

 admittedly did not re-write.

        Because Mr. Parr provided no “basis to meaningfully assess technological

 comparability,” his opinions relying on the purported Boeing-Panthesis license should thus be

 excluded. M2M Solutions LLC v. Enfora, Inc., 167 F. Supp. 3d 665, 667-668 (D. Del. 2016).




        7
          See Ex. 14, ‘344 Patent File History, Sept. 10, 2003 Amendment, Amendments to the
 Claims, at 2, 3 (amending claim 1, from which claim 12 depends, to include “further wherein the
 network is m-regular . . .”); see also Ex. 15, ‘966 Patent File History, Sept. 10, 2003
 Amendment, Amendments to the Claims, at 4 (amending claim 13 to include “further wherein
 the network is m-regular . . .”); see also Ex. 16, ‘147 Patent File History, Dec. 11, 2003
 Amendment, at 4 (withdrawing original claims 1-8 and amending original claim 9 to be the new
 claim 1 to include “said broadcast channel forming an m-regular graph where m is at least 3 . .
 .”).


                                                17
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 23 of 37 PageID #: 51495



                     ii. Mr. Parr Ignores       Important   Economic      Differences   Destroying
                         Comparability

           Mr. Parr’s opinions using the purported Boeing-Panthesis agreement also ignore

 important economic differences. This includes an unexplained difference in the royalty base that

 inflates his royalties to thousands of times what Boeing actually expected to receive per licensed

 video game. Mr. Parr was required to “account for the technological and economic differences”

 between a Boeing-Panthesis license and this case. Wordtech Sys., Inc. v. Integrated Network

 Sols., Inc., 609 F.3d 1308, 1320 (Fed. Cir. 2010) (emph. added). Failure to account for even one

 important economic difference can lead to exclusion. For instance, this Court recently excluded

 a damages opinion for failing to account for the running-royalty format of a license he applied in

 his own calculations of a lump-sum royalty. Bayer HealthCare LLC v. Baxalta Inc., No. 16-

 1122-RGA, 2019 WL 330149, at *6 (D. Del. Jan. 25, 2019).8 Mr. Parr’s opinions fail to account

 for several equally important economic differences, and should be excluded for this independent

 reason.

           First, Mr. Parr fails to address the crucial economic difference in royalty bases. “For

 similar license agreements to be used as a proxy for derivation of a fair market royalty, the form

 of the license compensation should be on a like-kind basis.” Lucent Technologies, Inc. v.

 Gateway, Inc., 580 F.3d 1301, 1325-26 (Fed. Cir. 2009). Mr. Parr fails to address that Panthesis

 was licensed as a middleware company selling middleware (software for use in developing

 games), rather than a game developer selling games. Panthesis thus only contemplated selling its



           8
          Other than his “Revenue Based” Royalty, which Mr. Parr identifies as “lump sum” (Ex.
 1, Parr Report ¶ 204), Mr. Parr does not bother to identify whether any of his calculations are a
 lump sum or running royalty. His opinions should be excluded on this basis alone, especially
 because he admits that “[n]early all of” Activision’s patent licenses in the record “include a lump
 sum payment,” id. at 104(d), and because four of his royalties rely on a            running royalty
 from a purported agreement between Boeing and Panthesis.


                                                 18
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 24 of 37 PageID #: 51496



 middleware to video game publishers, and only for a one-time,                  charge per video game

 title. (Ex. 29, July 26, 2017 Holt Depo. Tr. at 513:1-514:12).

        In other words, any        royalty in a Boeing-Panthesis license merely contemplated that

 Boeing would receive         of that one-time              sales price per for a single game title like

 Call of Duty.9 Boeing would receive no more or no less, whether that game title sold 1 or 1

 billion copies, had 1 or 1 billion users, enjoyed $1 or $1 billion in cost savings, and had a $1 or

 $1 billion return on investment.10 But Mr. Parr inexplicably applies that very                 rate to

 Activision’s alleged game sales (resulting in a                  royalty), to Activision’s alleged user

 count (resulting in a               royalty), to Activision’s alleged cost savings (resulting in a

               royalty), and to Activision’s alleged rate of return (resulting in a

 royalty). Mr. Parr’s failure to account for this drastic economic difference in the royalty base

 and in Boeing’s expectations is fatal to these opinions.

        Second, Mr. Parr does not account for or even mention the ten-year difference between

 the 2002 purported Boeing-Panthesis license and the 2012 hypothetical negotiation in this case.

 Tellingly, one reason why Mr. Parr concludes that the 2006 Boeing-Sony license is not

 comparable is because it was executed “many years prior to the launch of the infringing

 products.” (Ex. 1, Parr Report ¶ 73). Mr. Parr’s failure to acknowledge or account for the fact

 that the purported Boeing-Panthesis license was even four years earlier exposes the unreliability

 of his entire opinion. Importantly, by ignoring this time difference, Mr. Parr fails to consider



        9
           (Ex. 29, July 26, 2017 Holt Depo. Tr. at 513:1-514:12).
        10
            This is corroborated by a Panthesis counter-proposal document showing that Panthesis,
 as the exclusive licensee for the applications to the asserted patents, could buy out all of its
 royalties for the entire videogame industry at any time after December 2010 for                  ,
 effectively capping Boeing’s royalties for the entire industry at a small fraction of any royalty
 now sought by Acceleration. (Ex. 31, HOLT 002452 at -253; see also Ex. 17, HOLT 003797-
 819, at -810). Mr. Parr also fatally fails to address this important economic difference.


                                                   19
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 25 of 37 PageID #: 51497



 Boeing’s unsuccessful efforts to sell the patents from 2005 to 2010. Seeing a lack of interest in

 the market, Boeing’s “opening offer” in 2009 for selling the asserted patents was

 dollars, and in 2010 Boeing authorized a (rejected) offer to sell the patents for           . (Ex.

 18, Radovsky Depo. Tr. at 187:10-24; Ex. 19, Radovsky Depo. Ex. 70).

        Mr. Parr’s failure to account for any of these economic differences means he cannot

 reliably apply the       license from the purported Boeing-Panthesis agreement, and this Court

 should exclude those opinions.

                   iii. Acceleration’s Failure to Timely Disclose, or to Ever Produce, the
                        Purported Boeing-Panthesis License Unfairly Prejudices Activision and
                        Renders it Unreliable

        As more fully explained in Activision’s motion to strike being filed today, Acceleration

 did not disclose this purported Boeing-Panthesis license as required by a direct court order, has

 not produced an executed copy of this purported license, and has selectively discovered new

 facts to support its positions. One of the many ways this unfairly prejudices Activision is by

 denying Activision a meaningful opportunity to develop additional technical and economic

 differences that prevent Acceleration from showing comparability.

        The selective incompleteness of this record further undermines the reliability of Mr.

 Parr’s opinions applying a       royalty rate. As just one example, Mr. Parr does not account for,

 and apparently did not even review, a May 2003 email from Panthesis co-founder Linda

 Magnotti explaining that Panthesis was only “required to give Boeing            at signing” rather

 than the             he assumes changed hands. (Ex. 20, HOLT 002455-458, at -457). That same

 email confirms that in May 2003 Panthesis did not know where the “Boeing license” was “going

 to land,” suggesting that the draft agreement Mr. Parr relies on was never executed, or was

 immediately rescinded in favor of different terms (Id. at -455).




                                                 20
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 26 of 37 PageID #: 51498



        Mr. Parr’s opinion on this purported agreement, which is pieced together by emails, draft

 agreements, and the nineteen-year old recollection of Dr. Holt, and which is contradicted by later

 documents he does not even discuss, does not meet the threshold requirement of reliability for

 presentation to a jury. See McMenamin v. M & P Trucking Co., No. CIV. A. 93-6888, 1994 WL

 724980, at *1 (E.D. Pa. Dec. 29, 1994) (excluding expert opinion based on “notations in the

 medical records at issue” which “are not reliable sources” because they “are hearsay statements

 uttered by declarants almost two years after the incident”); see Power Integrations, Inc. v.

 Fairchild Semiconductor Int'l, Inc., 711 F.3d 1348, 1373 (Fed. Cir. 2013) (applying Third Circuit

 law to reverse failure to exclude damages testimony) (“Thus, while an expert's data need not be

 admissible, the data cannot be derived from a manifestly unreliable source.”).

             d. Mr. Parr Now Directly Relies on Dr. Valerdi’s “Cost Savings” to Avoid an
                Undisclosed Alternative, With Insufficient Connection to the Facts of the
                Case

        Mr. Parr’s royalties do an about-face from Dr. Meyer’s reports for Acceleration to

 directly rely on the calculations of Dr. Valerdi, as five of Mr. Parr’s calculations now include a

              number from the report of Dr. Valerdi.11 Mr. Parr claims that this

 measures the cost to Activision of re-architecting WoW from its current version into some

 undisclosed and undefined non-infringing alternative. (Ex. 1, Parr Report ¶ 149). What is

 worse, Dr. Valerdi admits that this number merely estimates “in the case of the Activision report,

 the cost of developing the software as is.” (Ex. 7, Valerdi Dep. Tr. 100:6–11). But Activision

 has argued specific, real-world non-infringing alternatives that Acceleration and its experts

 completely ignore. (Ex. 12, 07-07-2017 Activision Interrogatory Response, p. 10). And the



        11
           The                in Mr. Parr’s “Cost Savings: Maintenance Costs” is Dr. Valerdi’s
 calculation of the yearly cost to maintain the             “rearchitect[ed]” game, which suffers
 from the same flaws. (Ex. 7, Valerdi Depo. Tr. at 61:15-24).


                                                21
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 27 of 37 PageID #: 51499



 actual, real-world cost of developing WoW is already in the record (Ex. 9, Meyer Report Exhibit

 4E). Mr. Parr’s use of these estimates is thus of no help to the jury, is insufficiently tied to the

 facts of the case, and should be excluded.

         Within the Third Circuit, a court “must examine the expert's conclusions in order to

 determine whether they could reliably flow from the facts known to the expert and

 the methodology used.” Oddi v. Ford Motor Co., 234 F.3d 136, 146 (3d Cir. 2000) (citations

 omitted). “A court may conclude that there is simply too great a gap between the data and the

 opinion proffered.” Id.; see also CSIRO, 809 F.3d at 1302 (explaining that the data for any

 methodology must be “sufficiently tied to the facts of the case”). Mr. Parr’s calculations relying

 on Dr. Valerdi’s report fall far short of this test.

                      i. Mr. Parr’s Report Uses Dr. Valerdi’s Results In His Calculations Even
                         Though They Are Increasingly Unconnected From the Facts of This Case

         Mr. Parr’s report makes much more extensive use of Dr. Valerdi’s calculations than did

 Dr. Meyer’s report for Acceleration, even as later developments in the case have shown those

 calculations to be less and less reliable. Acceleration served Dr. Valerdi’s report on September

 23, 2017. (Ex. 6, Valerdi Report). Other than serving a one-page errata on October 23, 2017,

 changing the numbers in one of his charts, Dr. Valerdi has not updated his report. (Ex. 21,

 Valerdi errata). Dr. Meyer’s September 25, 2017 report did not actually mention the dollar

 amounts calculated by Dr. Valerdi, let alone use them in her equations. Instead, she merely

 pointed out that the                numbers suggested that “an NIA [non-infringing alternative] . .




                                                    22
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 28 of 37 PageID #: 51500



 . would have been unlikely to be economically viable” such that “it is necessary to rely on other

 indicators of value.” (Ex. 9, Meyer Report, ¶ 57) (emph. added).12

        But Mr. Parr chose to go further and directly plug Dr. Valerdi’s results into the majority

 of his calculations. Thus, Dr. Valerdi’s purported “cost savings” estimates have not changed

 while the case has substantially narrowed. Since Dr. Valerdi’s errata served in October 2017, the

 number of patent claims asserted against WoW has been cut by more than half, and the number

 of patents asserted against WoW has dropped by two.13 Dr. Meyer previously opined on behalf

 of Acceleration that “the royalty should be split equally among the individual patents if the jury

 were to find infringement of only a subset of patents.” (Ex. 9, Meyer Report, ¶ 150).

 Acceleration and its experts have not disavowed this statement. Nor have they explained how

 Dr. Valerdi’s calculations for the purported cost of designing WoW to avoid infringement can

 reliably go unchanged here, where the scope of accused infringement has narrowed so

 drastically. Rather, this case is like Apple Inc. v. Motorola, Inc., which affirmed exclusion of a

 damages expert in part because plaintiff “did not adjust its 40%–50% rate when the ′559 patent

 dropped out of the case on summary judgment, further suggesting that the rate was never tied to

 the specific patents at issue.” 757 F.3d 1286, 1325 (Fed. Cir. 2014), overruled on other grounds

 (claim construction) by Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015).




        12
           This Court previously rejected Activision’s argument that Dr. Meyer’s use of Dr.
 Valerdi’s estimates should be excluded based on the unreliability of “the computer program that
 Dr. Valerdi uses.” (D.I. 578 at 30-31). Activision does not renew that argument here, but raises
 new arguments germane to Mr. Parr’s extended reliance on Dr. Valerdi’s estimates, especially in
 view of new facts arising since the original reports of Dr. Meyer and Dr. Valerdi.
        13
           Acceleration has withdrawn 3 of the 4 claims it previously asserted against WoW from
 the ‘344 patent; 1 of the 2 claims it previously asserted against WoW from the ‘966 patent; and
 both of the 2 claims of the ‘497 patent previously asserted against WoW. Further, the Court has
 invalidated both claims of the ‘634 patent previously asserted against WoW. (D.I. 578 at 9).


                                                23
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 29 of 37 PageID #: 51501



        Mr. Parr’s reliance on Dr. Valerdi is further unreliable because Dr. Valerdi’s calculations

 did not change when Acceleration withdrew its accusations against the original 2004 WoW

 game. Acceleration now admits that Activision’s “infringement began” with the release of the

 fourth WoW expansion in 2012. (Compare Ex. 9, Meyer Report Exhibit 3, with Ex. 1, Parr

 Report ¶18 (a)). Acceleration and its experts fail to explain how it could possibly still be

 appropriate to calculate, for the entire WoW game, “the cost of developing the software as is.”

 (Ex. 7, Valerdi Dep. Tr. 100:6–11). This is especially so because Mr. Parr acknowledges that the

 underlying, un-accused 2004 WoW game was “entirely multiplayer,” and that the accused 2012

 Mists of Pandaria expansion merely “builds on the existing world to include new characters, new

 territory, and new story options.” (Ex. 1, Parr Report, ¶¶ 39, 31(a)). Rather than use some

 reliable measure of any cost savings of this 2012 WoW expansion over the original 2004 WoW

 game, Mr. Parr used Dr. Valerdi’s calculations that were made before Acceleration even

 narrowed its infringement claims to 2012. This, too, merits exclusion.

                    ii. Dr. Valerdi Violates the Requirement of Testability Because He Does Not
                        Identify What Alternative He is Estimating or How

        Dr. Valerdi’s calculations and methodology are also too vague to be testable, which is

 fatal to admissibility. The Supreme Court in Daubert explained: “The criterion of the scientific

 status of a theory is its falsifiability, or refutability, or testability.” Daubert v. Merrell Dow

 Pharm., Inc., 509 U.S. 579, 593, 113 S. Ct. 2786, 2796–97, 125 L. Ed. 2d 469 (1993) (internal

 quotes and alterations omitted); see also Innis Arden Golf Club v. Pitney Bowes, Inc., 629 F.

 Supp. 2d 175, 188–89 (D. Conn. 2009) (“Furthermore, as the Supreme Court noted in Daubert, a

 ‘key question’ to be resolved in determining whether expert testimony is sufficiently reliable is

 whether the expert's methods are testable and falsifiable.”).




                                                  24
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 30 of 37 PageID #: 51502



        First, Mr. Parr assumes Dr. Valerdi is estimating the cost of a non-infringing alternative,

 but Acceleration’s experts do not describe or identify any such alternative so that Activision

 could fairly present a competing estimate. Although it is common to estimate the cost of

 switching to a particular non-infringing alternative proposed in litigation by the defendant, Dr.

 Valerdi did not try to do that here. This, even though Activision proposed several non-infringing

 alternatives, including “Activision games available before the date on which Plaintiff contends

 infringement began.” (Ex. 12, 07-07-2017 Activision Interrogatory Response, p. 10). In fact,

 Acceleration’s proffer does not discuss Activision’s proposed non-infringing alternatives at all.

 Had Dr. Valerdi sought to estimate the cost of switching to one of Activision’s proposed non-

 infringing alternatives, or to any particular alternative, then the cost of such a switch would

 perhaps be an issue for cross-examination that the jury could decide. Because Dr. Valerdi chose

 to value an undisclosed and apparently undefined alternative, his opinions are not testable and

 Mr. Parr’s royalties relying on Dr. Valerdi should be excluded.

        Second, Dr. Valerdi claims to rely solely on an undocumented conversation with Dr.

 Medvidovic for the number of lines of code to plug into his model. But Acceleration has

 provided no methodology for selecting this code that could fairly be tested. Dr. Medidovic does

 not describe any methodology for selecting lines of code in his report. And at his deposition he

 admitted that “[i]n terms of the exact numbers of lines of code, I don’t know that that was ever

 counted up, but, again, lines of code are a flawed metric, anyway.” (Ex. 8, 4-17-18 Medvidovic

 Depo, at 430:13-16). With such meager description of the methodology for selecting the lines of

 code for Dr. Valerdi’s estimates, this process, too, was not testable (and admittedly “flawed”)

 and should be excluded.

                  iii. Dr. Valerdi Unreliably Estimates the Cost of Developing the Underlying
                       WoW Game, Which Is Already in the Record



                                                25
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 31 of 37 PageID #: 51503



           Dr. Valerdi’s opinions are also unhelpful to the jury because they are merely an error-

 prone estimate of an undisputed real-world number that is already in the record. Dr. Meyer’s

 opening report for Acceleration calculated that the combined real-world development cost of

 making the WoW “base game and all of the expansions listed in Exhibit 3” was around

            (Ex. 9, Meyer Report Exhibit 4E). Neither Acceleration nor Mr. Parr have called that

 number into question or pointed to any contrary, real-world evidence. And Dr. Valerdi admitted

 at his deposition that he was not given this real-world information when he prepared his report.

 (Ex. 7, Valerdi Dep. Tr. pp. 160:12-161:2). Because this undisputed real-world information is

 already in the record, it is not helpful to the jury to hear Dr. Valerdi’s nearly eight-times inflated

                estimate of “the cost of developing the software as is.” (Ex. 7, Valerdi Dep. Tr.

 100:6–11). Mr. Parr’s opinions relying on Dr. Valerdi should be excluded for this additional

 reason.

                     iv. Acceleration’s Use of Dr. Valerdi’s Calculations to Determine Pre-Suit
                         “Cost Savings” Should Be Excluded Because Acceleration Represented
                         that it Would Not Seek Pre-Suit Damages

           This Court should further exclude Mr. Parr’s opinions based on alleged pre-suit “cost

 savings,” which violate Acceleration’s explicit representations to this Court. “Judicial

 estoppel . . . seeks to prevent a litigant from asserting a position inconsistent with one that she

 has previously asserted in the same or in a previous proceeding.” Ryan Operations G.P. v.

 Santiam-Midwest Lumber Co., 81 F.3d 355, 358 (3d Cir. 1996). Acceleration’s five “cost

 savings” theories allege what Activision would have paid in 2012 to save costs between 2012

 and 2014.14 But Acceleration Bay has repeatedly represented that it is “not seeking damages




           14
         D.I. 630 at 8 (the royalty is a “portion of the cost-savings that Boeing and Activision
 would have agreed in 2012”); see also Ex. 1, Parr Report at ¶¶ 140-156 (calculating costs


                                                  26
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 32 of 37 PageID #: 51504



 before March of 2015.” (E.g., Ex. 22, Jan. 17, 2017 Hr’g Tr. at 22:13 to 23:1) (“Your Honor, to

 be very clear, and I’ll make this statement on the record. . . . We’re not seeking damages before

 March of 2015.”).

        Here, holding Acceleration to its promise not to seek pre-suit damages means excluding

 its five “cost savings” opinions. Indeed, this case should be treated the same as Transocean

 Offshore Deepwater Drilling, Inc. v. GlobalSantaFe Corp., No. 03-2910, 2006 WL 3227315, at

 *1, *3 (S.D. Tex. Nov. 6, 2006), where the plaintiff was barred from obtaining pre-suit damages

 under 35 U.S.C. § 287 for failure to mark a patented product. There the jury verdict granted a

 lump sum “[u]pfront royalty” based on a hypothetical negotiation set just “two months before

 suit was filed.” Id. at *1, *3. The court granted judgment as a matter of law overturning that

 verdict, finding that the royalty “accrued” before suit was filed, and was thus an improper award

 of pre-suit damages. **3-5. Because Acceleration’s “cost savings” opinions seek to obtain a

 2012 payment for cost savings that allegedly accrued between 2012 and 2014, this Court should

 exclude those opinions.

            e. Acceleration Seeks Damages for CoD and Destiny Only for Game Sales,
               Which Cannot Infringe the Method Claims Asserted Against Those Games

        Acceleration now seeks damages for CoD and Destiny only for the sale of game discs

 (and unique user counts multiplied by average sales price as a proxy for sales), even though it

 now only accuses those games of infringing method claims that cannot be infringed by such




 allegedly avoided through Activision’s first alleged infringement in 2012); id. at ¶¶ 157-196
 (calculating the equity value to a hypothetical standalone business enterprise in 2013) ; id. at ¶¶
 197-199 (calculating a royalty based on Activision’s replacement cost of capital in 2013-2014) ;
 id. at ¶¶ 200-203 (calculating a royalty based on Activision’s development and maintenance
 costs in 2013-2014).


                                                 27
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 33 of 37 PageID #: 51505



 sales.15        “The sale or manufacture of equipment to perform a claimed method is not direct

 infringement within the meaning of 35 U.S.C. § 271(a).” Moba, B.V. v. Diamond Auto., Inc.,

 325 F.3d 1306, 1313 (Fed. Cir. 2003); Ricoh Co., Ltd. v. Quanta Comput. Inc., 550 F.3d 1325,

 1335 (Fed. Cir. 2008) (“[A] party that sells or offers to sell software containing instructions to

 perform a patented method does not infringe the patent under § 271(a).”). Each claim asserted

 against Call of Duty and Destiny is a method claim. (D.I. 370 at 5, 6). But Mr. Parr now opines

 that Activision owes damages based only on Activision’s manufacture and sale of the accused

 Call of Duty and Destiny game discs. (Ex. 1, Parr Report at ¶213, Parr Exhibit 5). In reaching

 these opinions, Mr. Parr assumed “all U.S. sales of the infringing products are infringing.” (Id.

 at ¶ 213). Because Acceleration only seeks damages for CoD and Destiny for activities that

 cannot infringe under controlling law, the Court should not only exclude Acceleration’s proffer

 on those games.

                 f. Mr. Parr’s Opinions, All of Which are in the
                            Should Be Excluded Because they Fail to Explain Away Boeing’s
                    Attempts to Sell the Asserted Patents for

            Acceleration’s proffer seeks to present seven royalty numbers to the jury, all above

            , and one above                    But Mr. Parr reached those numbers without even

 attempting to explain away Boeing’s efforts to sell the asserted patents for                      right

 before the hypothetical negotiation.        As such, these royalties are not reliable enough for

 presentation to the jury. The Federal Circuit has explained that a damages expert’s testimony

 cannot support a jury verdict without adequate explanation of the important facts such that “the

 jurors would have been able to determine whether such an amount is reasonable.” Whitserve,



            15
           As explained in Activision’s contemporaneously filed motion for leave to renew
 summary judgment, this should also lead this Court to grant partial judgment of non-
 infringement.


                                                   28
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 34 of 37 PageID #: 51506



 LLC v. Computer Packages, Inc., 694 F.3d 10, 33 (Fed. Cir. 2012) (reversing denial of motion to

 exclude expert damages testimony that was “conclusory, speculative and, frankly, out of line

 with economic reality”). Accordingly, Judge Stark has excluded the opinion of a damages expert

 after concluding that the expert’s “failure even to account for the reality that at one point

 [plaintiff] was willing to license all of [defendant’s] alleged infringement—and obviate this

 litigation—for a cap of about $2 million,” and “the absence of any reasonable explanation for

 why this reality is irrelevant, renders his analysis unreliable.” Intellectual Ventures I LLC v.

 Xilinx, Inc., No. 10-1065-LPS, 2014 WL 1814384, at *4 (D. Del. Apr. 14, 2014) (citing

 Whitserve, 694 F.3d 10, 12–13).

        Mr. Parr’s proffered opinion is no different from the one excluded in Xilinx. Here Mr.

 Parr provides no discussion at all on the robust evidence showing that Boeing—which the parties

 agree would be the licensor in the hypothetical negotiation—would have gladly sold the asserted

 patents to Activision for around             at the time of the hypothetical negotiation in 2012. As

 a first ignored fact, the evidence uniformly shows that Panthesis never made a single sale, so

 Boeing would not have collected a single dollar under any royalty rate for Panthesis. (Ex. 11,

 5/31/17 Holt Depo. Tr. at 230:23-231:2). As a second ignored fact, Boeing’s company witness

 Natasha Radovsky unequivocally testified that as of May 2009 Boeing had “outlined its financial

 expectations” as wanting                 for the sale of all the asserted patents, among others, and

 that this “was a going-in price point.” (Ex. 18, Radovsky Depo. Tr. at 187:10-24). As a third

 ignored fact, in 2010, after five years of failing to sell these patents,16 Boeing received an offer of

             for that same group of patents, and unsuccessfully counter-offered to sell them for



        16
           See, e.g., Ex. 23, 2009 Email from Intellectual Ventures: “While this technology falls
 within our current interest spectrum, we just couldn’t justify anything close to your financial
 expectations [of              .”)


                                                   29
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 35 of 37 PageID #: 51507



            (Ex. 19, Radovsky Depo. Ex. 70; see also Ex. 18, Radvosky Depo. Tr. at 114:13-16).

 And although Boeing was not required to sell to Activision within this range, there is no

 evidence that Boeing would have been unwilling to do so. On the contrary, this Court has

 already found that in 2006 Boeing gave up its right to sue Activision on these patents for the

 existing and future Activision games on the Sony platform that was dominant at the time. (D.I.

 237). There is no evidence that Boeing viewed the remaining Xbox and PC platforms any

 differently.

           Thus, similar to Whitserve and Xilinx, here a jury could not reasonably award any of Mr.

 Parr’s nine-figure royalties because Mr. Parr calculated those royalties without any explanation

 of why a                or less) sale of the asserted patent would be unavailable to Activision in

 2012, or even any mention of that issue. Rather, Mr. Parr’s damages opinions, which are all

 hundreds of times higher than these amounts actually sought by Boeing, should be excluded as

 “out of line with economic reality.” See Whitserve, LLC v. Computer Packages, Inc., 694 F.3d

 10, 33 (Fed. Cir. 2012); see also id. at 31 (“As in Lucent, where the award was a multiple of the

 average license amounts presented, here, there is ‘little evidentiary basis under Georgia–Pacific

 Factor 2 for awarding roughly three to four times the average amount in the lump-sum

 agreements in evidence.’”). This Court should thus exclude the entirety of Mr. Parr’s report and,

 consequently, Acceleration’s proffer.

     VI.        CONCLUSION

           For the aforementioned reasons, Activision respectfully requests that the Court exclude

 all seven of the royalties opined on by Mr. Parr, and strike Acceleration Bay’s proffer on

 damages.




                                                  30
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 36 of 37 PageID #: 51508



                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                       /s/ Stephen J. Kraftschik
                                       Jack B. Blumenfeld (#1014)
                                       Stephen J. Kraftschik (#5623)
                                       1201 North Market Street
                                       P.O. Box 1347
                                       Wilmington, DE 19899
                                       (302) 658-9200
                                       jblumenfeld@mnat.com
 OF COUNSEL:                           skraftschik@mnat.com

 B. Trent Webb                         Attorneys for Defendant
 Aaron E. Hankel
 Jordan T. Bergsten
 Maxwell C. McGraw
 Shook Hardy & Bacon LLP
 2555 Grand Boulevard
 Kansas City, MO 64108
 (816) 474-6550

 Tanya Chaney
 Shook Hardy & Bacon LLP
 600 Travis Street, Suite 3400
 Houston, TX 77002
 (713) 227-8008

 March 15, 2019




                                       31
Case 1:16-cv-00453-RGA Document 657 Filed 03/28/19 Page 37 of 37 PageID #: 51509



                                   CERTIFICATE OF SERVICE

                 I hereby certify that on March 28, 2019, I caused the foregoing to be

 electronically filed with the Clerk of the Court using CM/ECF, which will send notification of

 such filing to all registered participants.

                 I further certify that I caused copies of the foregoing document to be served

 on March 28, 2019, upon the following in the manner indicated:

 Philip A. Rovner, Esquire                                                 VIA ELECTRONIC MAIL
 Jonathan A. Choa, Esquire
 POTTER ANDERSON & CORROON LLP
 1313 North Market Street, 6th Floor
 Wilmington, DE 19801
 Attorneys for Plaintiff

 Paul J. Andre, Esquire                                                    VIA ELECTRONIC MAIL
 Lisa Kobialka, Esquire
 James R. Hannah, Esquire
 Hannah Lee, Esquire
 Yuridia Caire, Esquire
 Greg Proctor, Esquire
 Michael H. Lee, Esquire
 William Hannah, Esquire
 KRAMER LEVIN NAFTALIS & FRANKEL LLP
 990 Marsh Road
 Menlo Park, CA 94025
 Attorneys for Plaintiff

 Aaron M. Frankel, Esquire                                                 VIA ELECTRONIC MAIL
 Marcus A. Colucci, Esquire
 Cristina Martinez, Esquire
 Shannon H. Hedvat, Esquire
 KRAMER LEVIN NAFTALIS & FRANKEL LLP
 1177 Avenue of the Americas
 New York, NY 10036
 Attorneys for Plaintiff


                                               /s/ Stephen J. Kraftschik
                                               ________________________________
                                               Stephen J. Kraftschik (#5623)
